UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ALLEN WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-95-6-A, CA-99-553-7)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Wilson, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Allen Wilson seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his motion seeking reconsideration.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Wilson, Nos. CR-95-6-A; CA-99-553-7 (W.D. Va. Nov. 30 & Dec. 20,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2